      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 1 of 40



JAMES A. PATTEN                  STEPHAN C. VOLKER (Pro hac vice)
PATTEN, PETERMAN,                ALEXIS E. KRIEG (Pro hac vice)
BEKKEDAHL & GREEN,               STEPHANIE L. CLARKE (Pro hac vice)
       PLLC                      JAMEY M.B. VOLKER (Pro hac vice)
Suite 300, The Fratt Building    LAW OFFICES OF STEPHAN C. VOLKER
2817 Second Avenue North         1633 University Avenue
Billings, MT 59101-2041          Berkeley, California 94703-1424
Telephone: (406) 252-8500        Telephone: (510) 496-0600
Facsimile: (406) 294-9500        Facsimile: (510) 845-1255
email: apatten@ppbglaw.com       email:      svolker@volkerlaw.com
                                             akrieg@volkerlaw.com
                                             sclarke@volkerlaw.com
                                             jvolker@volkerlaw.com
Attorneys for Plaintiffs
INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                      ) Civ. No. CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS )
ALLIANCE,                                     ) PLAINTIFFS’
                                              ) MEMORANDUM OF POINTS
                     Plaintiffs,              ) AND AUTHORITIES IN
       vs.                                    ) OPPOSITION TO FEDERAL
                                              ) DEFENDANTS’ MOTION TO
PRESIDENT DONALD J. TRUMP,                    ) DISMISS AND
UNITED STATES DEPARTMENT OF                   ) TRANSCANADA’S MOTION
STATE; MICHAEL R. POMPEO, in his              ) TO DISMISS
official capacity as U.S. Secretary of State; )
UNITED STATES ARMY CORPS OF                   ) Judge: Hon. Brian M. Morris
ENGINEERS; LT. GENERAL TODD T. ) Case Filed: April 5, 2019
SEMONITE, Commanding General and              )
Chief of Engineers; UNITED STATES             )
FISH AND WILDLIFE SERVICE, a federal )
agency; MARGARET EVERSON, in her )
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 2 of 40



official capacity as Acting Director of the)
U.S. Fish and Wildlife Service; UNITED     )
STATES BUREAU OF LAND                      )
MANAGEMENT, and DAVID                      )
BERNHARDT, in his official capacity as     )
U.S. Secretary of the Interior,            )
                                           )
           Defendants,                     )
                                           )
TRANSCANADA KEYSTONE PIPELINE, )
LP, a Delaware limited partnership, and TC )
ENERGY CORPORATION, a Canadian             )
Public Company,                            )
                                           )
           Defendant-Intervenors.          )
___________________________________ )




                                         -2-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 3 of 40



                                       TABLE OF CONTENTS

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

STANDARD OF REVIEW.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

I.      PLAINTIFFS HAVE STANDING. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

II.     PLAINTIFFS RAISE VIABLE CONSTITUTIONAL
        CHALLENGES TO THE 2019 PERMIT.. . . . . . . . . . . . . . . . . . . . . . . . 21

        A.       Defendants Greatly Exaggerate the Scope of
                 Executive Power. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

                 1.       Congress Has Exclusive Original Power to
                          Permit Border Crossings. . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

                 2.       Congress Has Not Acquiesced to Unbridled
                          Presidential Authority to Permit Cross-Border
                          Facilities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

                 3.       Trump’s Claimed Judicial Precedent Is Unavailing.. . . . . 27

                 4.       Trump’s Power Was at Its Lowest Ebb When
                          He Issued the Permit. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

        B.       The 2019 Permit Violates the Commerce Clause. . . . . . . . . . . . . 30

        C.       The 2019 Permit Violates the Property Clause. . . . . . . . . . . . . . . 32

III.    THE 2019 PERMIT VIOLATES EO 13,337. . . . . . . . . . . . . . . . . . . . . . 34

IV.     PLAINTIFFS’ ALLEGATIONS AGAINST THE AGENCY
        DEFENDANTS ARE PROPER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38


                                                        -3-
        Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 4 of 40



CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39




                                               -4-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 5 of 40



                                    TABLE OF AUTHORITIES

                                           FEDERAL CASES

Alaska v. Brown
      850 F.Supp. 821 (D.Ak. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23, 30

American Insurance Association v. Garamendi
     539 U.S. 396 (2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Animal Legal Defense Fund v. U.S. Department of Agriculture
     789 F.3d 1206 (11th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Anza v. Ideal Steel Supply Corp.
      547 U.S. 451 (2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Backcountry Against Dumps v. Chu
     215 F.Supp.3d 966 (S.D.Cal. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Canyon County v. Syngenta Seeds, Inc.
     519 F.3d 969 (9th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Citizens for Smart Growth v. Secretary of the Department of Transportation
      669 F.3d 1203 (11th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

City of Carmel-by-the-Sea v. U.S. Department of Transportation
      123 F.3d 1142 (9th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

City of Dania Beach v. F.A.A.
      628 F.3d 581 (D.C. Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Clinton v. City of New York
      524 U.S. 417 (1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Dames & Moore v. Regan
    453 U.S. 654. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

East Bay Sanctuary Covenant v. Trump
      909 F.3d 1219 (9th Cir, 2018), withdrawn and reissued with dissent,
      2018 WL 8807133.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                       -5-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 6 of 40



Ex parte Mitsuye Endo
      323 U.S. 283 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Gilligan v. Jamco Development Corp.
      108 F.3d 246 (9th Cir.1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Great Basin Mine Watch v. Hankins
      456 F.3d 955 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Haynes v. United States
     891 F.2d 235 (9th Cir. 1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Hawaii v. Trump
     859 F.3d 741 (9th Cir. 2017), dismissed as moot,
     138 S.Ct. 337 (2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Indigenous Environmental Network v. United States Department of State
      317 F.Supp.3d 1118 (D.Mont. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Indigenous Environmental Network v. State
      2017 WL 5632435 *10 (11/22/17). . . . . . . . . . . . . . . . . . . . . . . 10, 20, 25, 27

Kansas v. Colorado
     206 U.S. 46 (1907). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

Knievel v. ESPN
      393 F.3d 1068 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

League of Conservation Voters v. Trump
     363 F.Supp.3d 1013 (D.Ak. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 32

Legal Aid Society of Alameda County v. Brennan
      608 F.2d 1319 (9th Cir. 1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Leite v. Crane Co.
       749 F.3d 1117 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15

Lujan v. Defenders of Wildlife
      504 U.S. 555 (1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Mendoza v. Zirkle Fruit Co.
     301 F.3d 1163 (9th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15


                                                      -6-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 7 of 40



Missouri ex rel. Koster v. Harris
     847 F.3d 646 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Motor Vehicle Manufacturers Association of the United States, Inc.
     v. State Farm Mutual Automobile Insurance Co.
     463 U.S. 29 (1983). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Native Ecosystems Council v. Dombeck
      304 F.3d 886 (9th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Protect Our Communities Foundation v. Chu
      2014 WL 1289444 *6
      (S.D.Cal. No. 3:12-cv-03062-L-JLB, 3/27/14).. . . . . . . . . . . . . . . . . . . . . . 25

Sierra Club v. Clinton
      689 F.Supp.2d 1147 (D.Minn. 2010) .. . . . . . . . . . . . . . . . . . . . . . . 27, 28, 29

Swan v. Clinton
     100 F.3d 973 (D.C. Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

United States v. Ohio Oil Co.
      234 U.S. 548 (1914). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22, 30

Wolfe v. Strankman
      392 F.3d 358 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Wyoming Wildlife Federation v. United States
    792 F.2d 981 (10th Cir. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Youngstown Sheet & Tube Co. v. Sawyer
     343 U.S. 579 (1952). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 22, 29, 38

                                               REGULATIONS

22 Code of Federal Regulations
     § 161.7(c)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

40 Code of Federal Regulations
     § 1502.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
     § 1508.7 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31




                                                          -7-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 8 of 40



                                               CONSTITUTION

United States Constitution, Article I
      § 8, cl. 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States Constitution, Article II. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21, 32

United States Constitution, Article III. . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 15, 37

United States Constitution, Article IV
      § 3, cl. 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 32

                                           FEDERAL STATUTES

United States Code, Title 5
      §§ 701, et seq. (Administrative Procedure Act (“APA”)). . . . . . . . . . . 10, 36

United States Code, Title 16
      §§ 1531 et seq. (Endangered Species Act (“ESA”)).. . . . . . . . . . . . . . . 10, 25

United States Code, Title 33
      §§ 1251 et seq. (Clean Water Act (“CWA”)). . . . . . . . . . . . . . . . . . . . . . . . 25

United States Code, Title 42
      §§ 4321 et seq. (National Environmental Policy Act
            (“NEPA”)).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 19, 25, 27, 29

                                         OTHER AUTHORITIES

33 Fed..Reg (5/20/68)
      11,741. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

69 Fed.Reg. (5/5/04)
      25299. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

82 Fed.Reg. (1/24/17)
      8663-8665. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

84 Fed.Reg. (4/3/19)
      13101-13103. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                           -8-
          Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 9 of 40



84 Fed.Reg. (4/15/19)
      15491-15493. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Fed.R.Civ.P.
      12(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 15
      12(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13, 14, 15

Pub. L. No. 112-78, 125 Stat. 1280 (2011)
      §§ 501(a)-(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 28, 29

Foreign Cables, 22 U.S. Op. Atty. Gen. 13 (1898). . . . . . . . . . . . . . . . . . 23, 24, 28

Green H. Hackworth, Digest of International Law,
      Vol. IV, § 350 (1942). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23, 24

President Ulysses Grant’s Seventh Annual Message to Congress,
      reprinted in Papers Relating to the Foreign Relations of the
      United States, Vol. 1, 44th Cong. 1st Sess., H.R. Doc. No. 1,
      Pt. 1 (Dec. 6, 1875). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23




                                                        -9-
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 10 of 40



                                INTRODUCTION

      President Trump has now unlawfully approved the Keystone XL Pipeline

(“Keystone” or “Project”) twice. On review of his first approval, issued March

2017, this Court issued a comprehensive sequence of well-reasoned rulings

holding that the Trump Administration’s 2017 Presidential Permit for Keystone

(“2017 Permit”) violated bedrock environmental laws. Rejecting the

Administration’s motion to dismiss that case, the Court ruled that it has

jurisdiction over presidential permits.1 This Court held that the 2017 Permit

violated (1) the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321,

et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701, et seq.,

by failing to address Keystone’s Main Line Alternative Route through Nebraska,2

and (2) NEPA, the APA, and the Endangered Species Act (“ESA”), 16 U.S.C. §§

1531, et seq., by ignoring the effects of current oil prices, the cumulative effects

of greenhouse gas emissions, impacts on unsurveyed cultural resources, potential

oil spills and recommended mitigation measures in light of updated modeling,

impacts to endangered species in light of updated oil spill data, and former




      1
       Indigenous Environmental Network v. United States Department of State,
 CV 17-29-GF-BMM (“IEN v. State”), 2017 WL 5632435 (11/22/17).
      2
          IEN v. State, 317 F.Supp.3d 1118, 1123 (8/15/18).

                                        - 10 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 11 of 40



Secretary of State John Kerry’s detailed findings that Keystone would not serve

the national interest.3

      Based on these rulings, this Court enjoined TransCanada Keystone Pipeline,

LP’s (now TC Energy Corporation’s, “TC Energy’s”) construction and surface-

disturbing pre-construction activities to prevent irreparable environmental and

cultural harm, and protect the public interest.4 The Court denied TC Energy’s

motion to stay the injunction pending appeal5 and the Ninth Circuit denied TC

Energy’s motion to stay this Court’s injunction.6

      After losing on the merits, and failing to stay this Court’s injunction on

appeal, President Trump chose to evade rather than comply with these court orders

and the environmental laws they enforced. On March 29, 2019, President Trump

issued a new Presidential permit (“2019 Permit”) purportedly “grant[ing]

permission” for TransCanada “to construct, connect, operate and maintain”

Keystone without compliance with the laws of the United States. (84 Fed.Reg

13101-13103 (April 3, 2019), attached as Exhibit 1 to Declaration of Stephan C.

Volker in Support of Motion for Preliminary Injunction (“Volker Declaration”)

filed July 10, 2019 (ECF 27-22).)


      3
          IEN v. State, 347 F.Supp.3d 561, 590-591 (11/8/18).
      4
          IEN v. State, 369 F.Supp.3d 1045, 1049-1052 (12/7/18).
      5
          IEN v. State, 2019 WL 652416 (2/15/19).
      6
          IEN v. State, Ninth Circuit Case No. 18-36068, Order filed 3/15/19.

                                        - 11 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 12 of 40



      Trump and the other federal defendants (collectively, “Trump,” and together

with TC Energy, “Defendants”) and TC Energy now attempt to evade the law yet

again, by filing meritless motions to dismiss Plaintiffs’ instant lawsuit in order to

deprive this Court of its jurisdiction over Trump’s illegal 2019 Permit. Under

Article III of the U.S. Constitution, President Trump’s unlawful conduct is subject

to this Court’s review.

      Through issuance of the 2019 Permit, Trump usurped Congress’ exclusive

authority over foreign commerce and federal lands under the U.S. Constitution’s

Commerce Clause (Article I, section 8, clause 3) and Property Clause (Article IV,

section 3, clause 2), respectively. The 2019 Permit also violates Executive Order

13,337. And the Project it greenlights – Keystone – threatens irreparable harm to

nationally-significant resources, including four of the nation’s most celebrated

rivers – the Missouri, Yellowstone, Cheyenne and Platte – and the Indigenous

communities dependent on them.

      Defendants argue in their motions to dismiss that Plaintiffs lack standing

because there is no actual or imminent injury traceable to the 2019 Permit, and that

their claims are not redressable. Defendants’ Memorandum of Points and

Authorities in Support of Motion to Dismiss Plaintiffs’ Amended Complaint (ECF

52) (“Trump”) 7-12; Memorandum in Support of Motion by TransCanada

Keystone Pipeline, LP and TC Energy Corporation to Dismiss Plaintiffs’

Complaint Pursuant to Fed.R.Civ.P. Rule 12(b)(1) or 12(b)(6) (ECF 33) (“TC



                                         - 12 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 13 of 40



Energy”) 10-13; Memorandum in Support of Supplemental Motion by

TransCanada Keystone Pipeline, LP and TC Energy Corporation to Dismiss

Plaintiffs’ Complaint Pursuant to Fed.R.Civ.P. Rule 12(b)(1) or 12(b)(6) (ECF 50)

(“TC Energy Supp.”) 3. This argument lacks merit because Plaintiffs are injured

by the imminent construction of the 1.2-mile portion authorized by the 2019

Permit – as well as construction and operation of the remainder of the Project –

and Plaintiffs’ claims are redressable by this Court.

      Defendants also argue that Plaintiffs fail to state a claim under the Property

Clause, Commerce Clause, or Executive Order 13,337 because the President has

broad executive power, a BLM right-of-way approval is still necessary for federal

land, and other federal agencies must comply with relevant federal statutes.

Trump 14-28; TC Energy 13-21. But these arguments fail because Congress has

the exclusive power to regulate foreign commerce and dispose of federal lands,

and because there is only one congressionally sanctioned pathway to process TC

Energy’s permit application - the procedure set forth in EO 13,337.

      Finally, Trump moves to dismiss Plaintiffs’ claims against the federal

agency defendants because the agency defendants are still subject to their other

legal obligations. Trump 12-14. These claims likewise fail because these

agencies were tasked with the responsibility of reviewing TC Energy’s

presidential permit application and failed to comply with that duty before Trump

issued the 2019 Permit.



                                        - 13 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 14 of 40



      This Court should therefore deny Trump’s and TC Energy’s motions to

dismiss.

                            STANDARD OF REVIEW

      Defendants’ motions raise three primary arguments. Each argument is

reviewed under the standard applicable to motions to dismiss brought pursuant to

Fed.R.Civ.P. 12(b)(6).

      First, they argue that Plaintiffs lack standing to pursue their claims.

Because these arguments “accept[] the truth of [IEN’s] allegations but assert[] that

they are insufficient on their face to” confer standing, this Court resolves this

challenge “as it would a motion to dismiss under Rule 12(b)(6).” Leite v. Crane

Co., 749 F.3d 1117, 1121 (9th Cir. 2014); see also Wolfe v. Strankman, 392 F.3d

358, 362 (9th Cir. 2014).

      Second, Trump and TC Energy argue that Plaintiffs fail to raise a viable

claim under the Property Clause, the Commerce Clause, or Executive Order

13,337. Trump 14-28; TC Energy 13-21. Trump and TC Energy both admit that

these arguments are made pursuant to Fed.R.Civ.P. 12(b)(6). Trump 14; TC

Energy 13, 15.

      Third, Trump argues that “the portions of the Complaint addressing [the

Agency] Defendants must be dismissed for failure to state a claim.” Trump 12-14.

This argument also falls squarely within the standard applicable to motions to

dismiss brought pursuant to Fed.R.Civ.P. 12(b)(6).



                                         - 14 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 15 of 40



      Under Fed.R.Civ.P. 12(b)(6), all allegations of material fact are taken as

true and construed in the light most favorable to the nonmoving party. Knievel v.

ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005); Anza v. Ideal Steel Supply Corp., 547

U.S. 451, 453 (2006). “The motion to dismiss for failure to state a claim is viewed

with disfavor and is rarely granted.” Gilligan v. Jamco Development Corp., 108

F.3d 246, 249 (9th Cir.1997). Granting a motion to dismiss is only appropriate

“‘if it is clear that no relief could be granted under any set of facts that could be

proved consistent with the allegations.’” Canyon County v. Syngenta Seeds, Inc.,

519 F.3d 969, 975 (9th Cir. 2008) (quoting Mendoza v. Zirkle Fruit Co., 301 F.3d

1163, 1167 (9th Cir. 2002)).

      Even if this Court were to determine that any of Defendants’ claims are

governed by Rule 12(b)(1), this Court must still “[a]ccept[] the Plaintiff's

allegations as true and draw[] all reasonable inferences in the Plaintiff's favor.”

Leite, 749 F.3d at 1121; TC Energy 9. Defendants’ motions to dismiss are facial

attacks, and therefore this “court resolves a facial attack as it would a motion to

dismiss under Rule 12(b)(6).” Id.

                                    ARGUMENT

I.    PLAINTIFFS HAVE STANDING

      Article III standing requires (1) injury in fact that is (a) concrete and

particularized, and (b) actual or imminent, (2) a causal connection between the

injury and the conduct, and (3) that the injury is likely to be redressed by a



                                         - 15 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 16 of 40



favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992);

Trump 7-8; TC Energy 10-11. Plaintiffs have met all three requirements.

      Defendants claim that Plaintiffs fail to “allege imminent, concrete, and

particularized harm to their members.” Trump 8-11; TC Energy 10-13. While TC

Energy admits that Plaintiffs provide “numerous allegations of how construction

and operation of Keystone XL could harm Plaintiffs,” (TC Energy 11, emphasis

omitted), both Trump and TC Energy assert that “Plaintiffs cannot allege any

plausible injury from the part of the pipeline actually addressed by the Permit – the

1.2 mile section of the pipeline at the border crossing.” Trump 9; TC Energy 11-

12. Wrong. Plaintiffs alleged their members “use and enjoy the land and water

resources and wildlife . . . that the Project would harm [and thus] would be directly

and irreparably harmed by the construction and operation of the Project, including

its first 1.2 miles . . . .” First Amended Complaint (ECF 37) (“FAC”) ¶¶ 28-30

(emphasis added).

      Plaintiffs’ FAC alleges “the Project, including its . . . first 1.2 miles,” would

harm Plaintiffs’ use and enjoyment of “land and water resources and wildlife,”

explaining that the “border” segment crosses a tributary of Whitewater Creek that

ultimately flows into the Missouri River, “a watercourse used by Plaintiffs for

drinking and farming among other uses.” FAC ¶¶ 16, 28-30; Declaration of Bill

Whitehead in Support of Plaintiffs’ Motion for Preliminary Injunction (ECF 27-

26) (“Whitehead Declaration”) at ¶ 6 and Exh. 1. Keystone’s Final SEIS admits



                                         - 16 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 17 of 40



that at Milepost 1.1 Keystone would cross an unnamed tributary of the East Fork

of Whitewater Creek – which ultimately drains into the Missouri – located on

Montana State Trust Lands.7 “Should Keystone leak oil into a tributary of

Whitewater Creek, the resulting contamination would flow downstream to the

Missouri River,” harming Plaintiffs. FAC ¶ 16.

      In any event, Plaintiffs’ standing is not dependent on harms arising from the

border segment. The 2019 Permit is the headwaters permit from which flow all

other pipeline permits; pipeline operation anywhere could not occur without it.

Backcountry Against Dumps v. Chu, 215 F.Supp.3d 966, 976 (S.D.Cal. 2015)

(presidential permit for transboundary transmission line caused plaintiffs’ injuries

even though project required additional approvals from other agencies); cf., Great

Basin Mine Watch v. Hankins, 456 F.3d 955, 969 (9th Cir. 2006) (interdependent

projects must be analyzed together). Even had Plaintiffs only alleged injury from

Keystone outside its first 1.2 miles, that allegation would still suffice. That

Keystone “would not [be] built absent approval of [the cross-border presidential]

permit . . . . demonstrate[s] that the Defendants’ action [was] causal of the injury”

to Plaintiffs despite the need for other agency approvals. Backcountry, 215

F.Supp.3d at 976.



      7
       Administrative Record in IEN v. State, CV 17-29-GF-BMM (see ECF 111-
112, 158, 167) DOSKXLDMT0009652 (“DOS9652") (FSEIS Appendix D, Table
1 – “Waterbodies Crossed by the Project in Montana” at Milepost 1.11).

                                         - 17 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 18 of 40



       Furthermore, Defendants’ claim that Plaintiffs will not suffer a concrete or

imminent injury because construction of the pipeline “is contingent upon further

action by BLM for most of those 1.2 miles,” is misleading and ignores the

remainder of the 1.2 mile portion where construction can begin immediately.

Trump 9; TC Energy 13. Between Mileposts 0.92 and 1.2, Keystone is located on

Montana State Land. Declaration of Diane M. Friez (ECF 43-1) (“Friez

Declaration”) at ¶ 9, Exh. 2 (ECF 43-3). As TC Energy admits, Montana has

approved construction of the pipeline across its state lands, including the land

between Mileposts 0.92 and 1.2. TC Energy’s Opposition to Plaintiffs’ Motion for

a Preliminary Injunction (ECF42) at 7, n. 15; Reply Declaration of Stephan C.

Volker in Response to Oppositions of TC Energy and Federal Defendants to

Plaintiffs’ Motion for Preliminary Injunction (ECF 55) (“Reply Volker

Declaration”) at ¶¶ 2-4, Exh. 1 (ECF 55-1), Exh. 2 (ECF 55-2), Exh. 3 (ECF 55-3).

Those Montana approvals allow construction between Mileposts 0.92 and 1.2

“upon . . . issuance of the Presidential Permit.” Reply Volker Declaration Exh. 1

at 4. The 2019 Permit is the final approval needed to commence construction

between Mileposts 0.92 and 1.2, which would cross a tributary of Whitewater

Creek that ultimately flows into the Missouri River, threatening imminent harm to

Plaintiffs.

       Trump’s claim that TC Energy “cannot construct . . . the ‘balance of the

875-mile-long project’ . . . until . . . federal agencies have completed their . . .



                                          - 18 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 19 of 40



permitting processes,” likewise fails. TC Energy 10-11. Unlike the case that

Trump relies on, this Court would not need to indulge in “‘guesswork as to how

independent decisionmakers will exercise their judgment,’” because the federal

agencies that must complete their permitting processes are not “independent.”

Trump 11 (quoting Missouri ex rel. Koster v. Harris, 847 F.3d 646, 654 (9th Cir.

2017)). They report to Trump, who has already approved Keystone.

      As TC Energy acknowledges, “this Court concluded that similar allegations

justified injunctive relief” in IEN v. State, 4:17-cv-29-BMM. TC Energy 11-12,

citing IEN v. State, 2019 WL 652416 and IEN v. State, 369 F.Supp.3d 1045, 1049-

1051 (D.Mont. 2018). However, TC Energy erroneously claims that Plaintiffs’

alleged injuries “are [now] too speculative” because the 2019 Permit “was issued

directly by the President, and he is not subject to NEPA.” TC Energy 11-12. But

the fact that the FAC does not allege NEPA violations here is irrelevant, and

Plaintiffs’ standing is even more clear with regard to the 2019 Permit. The 2019

Permit actually “authorizes the construction of pipeline facilities in a 1.2 mile

corridor,” including crossing a tributary of Whitewater Creek at Milepost 1.1 that

ultimately flows into the Missouri River. TC Energy 12; DOS9652; FAC ¶¶ 16,

28-30 ; Whitehead Declaration at ¶ 6 and Exh. 1. And construction of this portion

of the pipeline is not contingent upon any additional permits, as discussed above.

Friez Declaration at ¶ 9, Exh. 2; Reply Volker Declaration Exh. 1 at 4, Exh. 2,

Exh. 3.



                                        - 19 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 20 of 40



      Construction of the pipeline is a direct and imminent result of the 2019

Permit. And Plaintiffs will suffer concrete, particularized, and actual or imminent

harm as a result of the Permit, both from construction of the 1.2 mile portion, and

the remainder of the Project which would not be built but for the 2019 Permit.

      Finally, Trump claims that it “would be improper to grant equitable relief

against the President here,” because it would violate “the separation of powers

concerns that animated courts to insulate the President from equitable relief.”

Trump 11-12 (citing Swan v. Clinton, 100 F.3d 973, 976 n. 1 (D.C. Cir. 1996)).

But that assertion fails because numerous courts have vacated unlawful

presidential decisions. League of Conservation Voters v. Trump (“LCV”), 363

F.Supp.3d 1013, 1031 (D.Ak. 2019) (“vacat[ing] Section 5 of [EO] 13,795”)

(D.Ak. 2019); Hawaii v. Trump, 859 F.3d 741, 788 (9th Cir. 2017) (enjoining

federal defendants despite presidential involvement), dismissed as moot, 138 S.Ct.

337 (2017); Clinton v. City of New York, 524 U.S. 417, 433, n. 22 (1998) (voiding

president’s line-item veto); IEN v. State, 2017 WL 5632435 *6 (11/22/17)

(allowing claims against State Department despite presidential involvement); IEN

v. State, 347 F.Supp.3d 561, 591 (D.Mont. 2018) (vacating 2017 Permit despite

Trump’s involvement), vacated as moot, 9th Cir. 18-36068, June 6, 2019 Order.

So too here, Plaintiffs’ injuries are redressable because this Court has the authority

to vacate the 2019 Permit.




                                        - 20 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 21 of 40



      Because Plaintiffs will suffer a concrete, particularized, and actual or

imminent injury, which is traceable to the contested action, and is redressable by

this Court, Plaintiffs have standing here, just as they did in IEN v. State, 4:17-cv-

29-BMM.

II.   PLAINTIFFS RAISE VIABLE CONSTITUTIONAL CHALLENGES
      TO THE 2019 PERMIT

      In issuing the 2019 Permit, Trump plainly sought to circumvent the 51-year-

old practice of requiring State Department review of cross-border permits in

compliance with Congress’ comprehensive scheme for regulating environmental

protection, and to sidestep this Court’s previous – and correct – rulings enforcing

those environmental laws. But Trump is not above the law. The 2019 Permit is

unconstitutional for two reasons. First, it is “incompatible with the expressed

[and] implied will of Congress,” which has ultimate authority to regulate cross-

border facilities under the Commerce Clause. Youngstown Sheet & Tube Co. v.

Sawyer (“Youngstown”), 343 U.S. 579, 635-638 (1952) (Jackson, J. concurring).

Second, the 2019 Permit violates the Property Clause by usurping Congress’

exclusive authority and purporting to dispose of federal land. Defendants’

motions to dismiss Plaintiffs’ Commerce Clause and Property Clause claims rely

on a greatly exaggerated scope of executive power, and must accordingly fail.

      A.     Defendants Greatly Exaggerate the Scope of Executive Power

      Trump contends that the “President’s Article II power encompasses the

authority to control border crossings into the United States,” citing the President’s


                                         - 21 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 22 of 40



foreign affairs powers, Congress’ purported acquiescence to the President’s

assertion of authority, and a supposed long line of judicial precedent. Trump 14

(quote), 15-21. Yet Trump conveniently fails to mention Congress’ exclusive

power over foreign commerce, Congress’ explicit direction to the President to

follow EO 13,337 on Keystone permitting, and the long-standing practice of

requiring State Department review of cross-border permits. Accounting for these

factors demonstrates that the President’s power was “at its lowest ebb” when he

issued the 2019 Permit. Youngstown, 343 U.S. at 637.

             1.    Congress Has Exclusive Original Power to Permit Border
                   Crossings

      Trump contends that the “authority to permit international border crossings”

is a “natural corollary of the President’s foreign affairs powers.” Trump 18.

Wrong. “Congress is vested with the principal power to control the nation’s

borders.” East Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1231 (9th Cir,

2018), withdrawn and reissued with dissent, 2018 WL 8807133. While the

“President has a degree of independent authority to act” in foreign affairs,

“Congress holds express authority to regulate public and private dealings with

other nations in its . . . foreign commerce powers.” American Insurance

Association v. Garamendi (“Garamendi”), 539 U.S. 396, 414 (2003) (emphasis

added). The cross-border transport of foreign oil is a quintessential matter of

foreign commerce. United States v. Ohio Oil Co., 234 U.S. 548, 560 (1914)

(affirming Congress’ power under the Commerce Clause to regulate the


                                        - 22 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 23 of 40



transportation of oil); Alaska v. Brown, 850 F.Supp. 821, 827 (D.Ak. 1994)

(regulating oil exportation is within Congress’ “plenary power over foreign

commerce”).

      Defendants counter that Attorney General opinions and other authorities

have “for more than one hundred years recognized the President’s independent

permitting authority at the international border.” Trump 18 (quote), 23-24 (citing

Foreign Cables, 22 U.S. Op. Atty. Gen. 13, *13 (1898)), 3-4 (citing Green H.

Hackworth, Digest of International Law, Vol. IV, § 350, at 247-256 (1942));

President Ulysses Grant’s Seventh Annual Message to Congress, reprinted in

Papers Relating to the Foreign Relations of the United States, Vol. 1, 44th Cong.

1st Sess., H.R. Doc. No. 1, Pt. 1 (Dec. 6, 1875)); TC Energy 5. But the authorities

they cite demonstrate to the contrary that (1) the President’s authority to regulate

cross-border facilities has long been suspect, and (2) to the extent Trump has any

authority, it exists at the mercy of Congress, which has expressly withdrawn that

authority here.

      President Grant, for example, stated in his seventh annual message to

Congress in 1875 that the “right to control the conditions for the laying of a cable

within the jurisdictional waters of the United States . . . pertains exclusively to the

Government of the United States, under such limitations and conditions as

Congress may impose.” Trump, Ex. 2 at 28 (emphasis added). The Attorney

General’s opinion on foreign cables likewise acknowledges that the President’s



                                         - 23 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 24 of 40



purported power “to control the landing of foreign submarine cables on the shores

of the United States” exists only “in the absence of legislation by Congress.” 22

U.S. Op. Atty. Gen. 13, *13 (1898) (emphasis added).

      Equally illuminating is Green Hackworth’s treatise on international law.

Trump, Ex. 1. Hackworth quotes from a 1921 opinion by the federal District

Court for the Southern District of New York, in which Judge Hand denied a

motion for preliminary injunction filed by the United States against a telegraph

company to prevent it from connecting a submarine cable between Cuba and

Florida. Trump, Ex. 1 at 5-7. Judge Hand notes the prevailing view over the

preceding 50 years that the President has some authority to regulate cross-border

facilities in the absence of legislative direction. But he also opines that the

“original power of the President in such matters is questionable.” Trump, Ex. 1 at

6 (internal quotations omitted; emphasis added). And he notes that President

Cleveland “declined to exercise the power” because “presidential action would not

be binding upon Congress” and the “President was without power.” Id. (internal

quotations omitted). Ultimately, Judge Hand denied the government’s preliminary

injunction motion because Congress had already taken action in the matter and

thereby “occupied the field” to the exclusion of the President. Id. at 7 (internal

quotations omitted).

      Here, Congress has similarly exercised its exclusive power. In 2011,

Congress enacted the Temporary Payroll Tax Cut Continuation Act (“TPTCCA”),



                                         - 24 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 25 of 40



which directed the President, through the State Department, to either deny or

“grant a permit under Executive Order No. 13,337” for Keystone within 60 days.

Pub. L. No. 112-78, §§ 501(a)-(b), 125 Stat. 1280 (2011) (emphasis added). In

addition, between 1968 and 1977, Congress enacted a comprehensive scheme for

environmental protection, including NEPA (1969), the ESA (1973) and the Clean

Water Act (1972; 33 U.S.C. §§ 1251 et seq.), all of which cabin executive branch

permitting of cross-border facilities. See IEN v. State, 2017 WL 5632435 *10

(11/22/17) (“State Department’s obligation to study the environmental impacts of

its decision fundamentally does not stem from the foreign relations power”);

Protect Our Communities Foundation v. Chu, 2014 WL 1289444 *6 (S.D.Cal. No.

3:12-cv-03062-L-JLB, 3/27/14).

             2.    Congress Has Not Acquiesced to Unbridled Presidential
                   Authority to Permit Cross-Border Facilities

      Trump asserts that Congress has “acquiesced” to – and “never questioned or

sought to cabin” – the President’s authority to permit cross-border facilities.

Trump 19. Wrong. As just discussed, Congress has exercised its authority over

border crossings both directly and indirectly, including directing the President in

the TPTCCA to follow EO 13,337 on Keystone Permitting.

      Trump quotes Garamendi, 539 U.S. at 429, for the proposition that

“[c]ongressional silence is not to be equated with congressional disapproval.”

Trump 19. But Congress has not been silent. And in any event, Garamendi is

inapposite. Garamendi involved executive actions falling squarely within the


                                        - 25 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 26 of 40



President’s foreign affairs bailiwick - executive agreements with foreign countries

regarding claims of American nationals stemming from the Holocaust.

Garamendi, 539 U.S. at 415. As the Supreme Court explained, “[m]aking

executive agreements to settle claims of American nationals against foreign

governments is a particularly longstanding practice,” and one which has never

required “ratification by the Senate or approval by Congress.” Id. It thus stands to

reason that it would take more than congressional silence to override the

President’s foreign affairs power and preempt the executive agreements at issue.

Id. at 428-429.

      The circumstances here are far different from those in Garamendi. First,

this case does not involve an issue of foreign affairs historically committed to

presidential authority. It involves an issue squarely within Congress’ exclusive

power to regulate foreign commerce – the permitting of private cross-border oil

pipelines. As the Garamendi Court emphasized, while the “President has a degree

of independent authority to act” in foreign affairs, “Congress holds express

authority to regulate public and private dealings with other nations in its . . .

foreign commerce powers.” Garamendi, 539 U.S. at 414.

      Second, Congress has expressed its will here as to how cross-border

pipelines should be permitted, as just discussed in Section II(A)(1). By contrast,

in Garamendi, Congress had “done nothing” to direct the President’s policy.

Garamendi, 539 U.S. at 429.



                                         - 26 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 27 of 40



      Furthermore, even had Congress not expressed its will through legislation,

past presidential “practice does not, by itself, create power.” Dames & Moore v.

Regan, 453 U.S. 654, 686. And to the extent Congress could be deemed to have

acquiesced to anything, it would be the “long-continued practice” of State

Department review and permitting of cross-border oil pipelines, subject to the

requirements of Congress’ comprehensive scheme of statutory environmental

protections. Id. That practice continued unabated for over 50 years between 1968

– when President Johnson issued EO 11,423 (33 Fed.Reg. 11,741) – and 2019.

See 22 C.F.R. § 161.7(c)(1) (“Issuance of permits for construction of . . .

pipeline[s]” are actions “normally requiring [at least] environmental assessments,”

citing EO 11,423); IEN v. State, 2017 WL 5632435 *10 (11/22/17) (recognizing

that the State Department’s NEPA regulations antedate and are not abrogated by

EO 13,337); Sierra Club v. Clinton (“Sierra Club”), 689 F.Supp.2d 1147 (D.Minn.

2010) (State Department had conducted NEPA review for both cross-border oil

pipelines at issue). Defendants have not, and cannot, show that Congress

acquiesced to anything less.

             3.    Trump’s Claimed Judicial Precedent Is Unavailing

      Trump argues that courts have “universally recognized the President’s

powers to issue cross-border permits.” Trump 20. But Trump conflates original

and plenary power with circumstantial power exercised at the mercy of Congress.




                                        - 27 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 28 of 40



Trump’s power is the latter, as demonstrated above. And the authorities Trump

relies on do not prove otherwise.

      Trump relies primarily on Sierra Club, 689 F.Supp.2d at 1162-1163. The

court there held that the State Department’s issuance of a permit pursuant to EO

13,337 for another cross-border oil pipeline did not violate the Commerce Clause.

But Sierra Club is inapt for at least three reasons.

      First, the court failed to properly caveat its imprecise statement that the

“President’s authority to issue the border-crossing Permit comes by way of his

constitutional authority over foreign affairs and authority as Commander in

Chief.” Sierra Club, 689 F.Supp.2d at 1163. Whatever authority the President

may have to regulate cross-border facilities is exercised at the mercy of Congress,

which possesses ultimate authority over matters of foreign commerce. Even the

authorities cited by the Sierra Club court acknowledge this. For example, the

Attorney General’s opinion on foreign cables acknowledges that the President’s

purported power exists only “in the absence of legislation by Congress.” Foreign

Cables, 22 U.S. Op. Atty. Gen. 13, *13 (1898).

      Second, the Sierra Club court relied on the fact that “Congress ha[d] not

attempted to exercise any exclusive authority over the permitting process.” Sierra

Club, 689 F.Supp.2d at 1163. Here, by contrast, Congress specifically directed the

President to comply with EO 13,337 in permitting Keystone. Pub. L. No. 112-78,

125 Stat. 1280 (2011) §§ 501(a)-(b).



                                         - 28 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 29 of 40



      Third, in Sierra Club, the State Department had in fact followed the process

required by EO 13,337, including conducting NEPA review. Here, by contrast,

President Trump issued the 2019 Permit “notwithstanding EO 13,337” and

without any of the required environmental reviews. 2019 Permit 1.

             4.     Trump’s Power Was at Its Lowest Ebb When He Issued the
                    2019 Permit

      Under the three-part Youngstown framework for assessing the

constitutionality of presidential actions, the President’s authority is at its “lowest

ebb” when the “President takes measures incompatible with the expressed or

implied will of Congress.” Youngstown, 343 U.S. at 637. Here, Trump’s authority

is at its “lowest ebb” because the 2019 Permit contravenes both the expressed and

implied will of Congress. It sidesteps EO 13,337, which Congress had specifically

directed the President to follow in processing the Keystone permit application.

Pub. L. No. 112-78, §§ 501(a)-(b), 125 Stat. 1280 (2011). And it eschews the

long-standing practice, embodied in EO 11,423 and EO 13,337, of State

Department review and permitting of cross-border oil pipelines pursuant to

Congress’ comprehensive scheme of statutory environmental protections.

      All Trump can rely on, then, is “his own constitutional powers minus any

constitutional powers of Congress over the matter.” Youngstown, 343 U.S. at 637.

But that cannot save the 2019 Permit. While the “President has a degree of

independent authority to act” in foreign affairs, “Congress holds express authority




                                         - 29 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 30 of 40



to regulate public and private dealings with other nations in its . . . foreign

commerce powers.” Garamendi, 539 U.S. at 414.

      B.     The 2019 Permit Violates the Commerce Clause

      Congress possesses exclusive authority under the Commerce Clause to

regulate foreign commerce, including the cross-border transportation of foreign

oil. United States v. Ohio Oil Co., 234 U.S. at 560; Alaska v. Brown, 850 F.Supp.

at 827. The 2019 Permit violates the Commerce Clause because it contravenes the

will of Congress by sidestepping the long-standing – and congressionally

sanctioned – practice of requiring State Department review of cross-border permits

and ensuring compliance with federal environmental laws.

      Trump attempts to minimize the effect of the 2019 Permit by treating it as

just “an authorization to cross the international border.” Trump 23. The text of

the Permit belies counsel’s post hoc re-interpretation, as discussed below in

Section II(C). But the 2019 Permit would still violate the Commerce Clause even

if the Permit had only authorized the border crossing itself. Congress has

exclusive authority over matters of foreign commerce, like cross-border permits,

as discussed above.

      Trump asserts that he did not need congressional approbation to issue the

2019 Permit because Congress has historically acquiesced to presidential

permitting of border crossings and because presidential action is “required to

protect our territorial integrity.” Trump 23. Doubly wrong.



                                         - 30 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 31 of 40



      First, as demonstrated in Section II(A), Congress has not acquiesced to

unbridled presidential permitting of border crossings. The President had only one

congressionally sanctioned pathway to process TC Energy’s permit application -

the procedure set forth in EO 13,337. But the President failed to abide by that

process, as discussed in Section III.

      Second, rather than “protect our territorial integrity,” Trump has actively

undermined it. He first invited TC Energy to reapply for – and then approved – a

permit that the federal government had already determined was not in the national

interest. 82 Fed. Reg. 8663-8665 (January 24, 2017). And now – after this Court

vacated the 2017 Permit because the State Department failed to explain its

changed position and comply with the laws Congress enacted to protect the

environment – Trump has attempted through the 2019 Permit to evade our

congressionally enacted bulwarks against environmental harm.

      Trump implies that issuing a cross-border permit without environmental

review has no practical impact. He needs to pull his head out of the sand. The

cross-border permit is the headwaters permit on which the entire project and all

other permits depend. Congress intended for environmental review to be

conducted at that headwaters moment, not piecemeal at each successive permitting

juncture. Native Ecosystems Council v. Dombeck, 304 F.3d 886, 897 (9th Cir.

2002); 40 C.F.R. §§ 1502.5, 1508.7.




                                        - 31 -
        Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 32 of 40



        C.    The 2019 Permit Violates the Property Clause

        Under the Property Clause, Congress holds the sole “Power to dispose of

and make all needful Rules and Regulations respecting the Territory or other

Property belonging to the United States.” U.S. Constitution, Article IV, section 3,

clause 2. Yet Trump purported to “grant permission” to TC Energy to “construct,

connect, operate, and maintain” a “36-inch diameter [oil] pipeline” within the first

“1.2 miles from the international border,” and apparently also for the balance of

Keystone’s 875 miles in the U.S.. 2019 Permit 1-2 (quotes); TC Energy 14. That

violates the Property Clause.

        Trump asserts that the Property Clause does not “nullify” the President’s

foreign affairs power. Trump 21. But nothing in the President’s foreign affairs

power authorizes him to dispose of United States property. “Although the

President has the constitutional authority under Article II to provide for national

security and conduct foreign affairs, the President’s authority to dispose of

[federal lands] can arise only by delegation from Congress.” LCV, 363 F.Supp.3d

at 1017 n. 20. The only authority Trump cites is entirely inapposite. Kansas v.

Colorado concerns the relative role of Congress versus the states in regulating and

disposing of lands within the United States. 206 U.S. 46, 89 (1907). The

President’s foreign affairs power was irrelevant to the case and not mentioned

once.




                                         - 32 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 33 of 40



      Trump also contends that the 2019 Permit does not violate the Property

Clause because it does not, in fact, dispose of U.S. territory. Trump argues that

the 2019 Permit is a “cross-border permit, not a right-of-way on domestic lands or

other agency authorization to allow the proposed pipeline to cross federal lands.”

Trump 21. But counsel cannot rewrite the 2019 Permit to pass constitutional

muster. Motor Vehicle Manufacturers Association of the United States, Inc. v.

State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 49-50 (1983). The

Permit clearly “grant[s] permission” to TC Energy to “construct, connect, operate,

and maintain” the Keystone oil pipeline facilities within at least the first “1.2 miles

from the international border.” 2019 Permit 1-2; TC Energy 14.

      Defendants also argue that the 2019 Permit does not violate the Property

Clause because “it does not supplant other necessary authorizations.” Trump 22

(quote); TC Energy 14. Wrong for two reasons. First, the 2019 Permit does not

purport to require anything, let alone specify the additional authorizations

required. Article 6 of the permit merely states that “[t]he permittee is responsible

for acquiring any right-of-way grants or easements, permits, and other

authorizations as may become necessary or appropriate.” 2019 Permit 3 (emphasis

added). “May” is permissive, not mandatory. Haynes v. United States, 891 F.2d

235, 239-240 (9th Cir. 1989).

      Second, regardless of the Permit’s caveat about potential additional

authorizations, the fact remains that it purports to authorize Keystone’s



                                         - 33 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 34 of 40



construction and operation across at least the first “1.2 miles from the international

border.” 2019 Permit 2. That authorization, no matter how heavily conditioned,

violates the Property Clause.

       In any event, the 2019 Permit would still violate the Commerce Clause even

if it had only authorized the border crossing itself, as discussed in Section II(B).

The President had only one congressionally sanctioned pathway to process TC

Energy’s permit application - the procedure set forth in EO 13,337. The President

failed to abide by that process, as shown below.

III.   THE 2019 PERMIT VIOLATES EO 13,337

       Defendants argue that executive orders do not bind the President because

they can be withdrawn at any time. TC Energy 20-21; TC Energy Supp. 3; Trump

25-26. False. Executive orders that, as here, implement a congressional mandate

can and do bind the President. Legal Aid Society of Alameda County v. Brennan,

608 F.2d 1319, 1329-1331 (9th Cir. 1979); City of Carmel-by-the-Sea v. U.S.

Department of Transportation, 123 F.3d 1142, 1166 (9th Cir. 1997); Wyoming

Wildlife Federation v. United States, 792 F.2d 981, 985 (10th Cir. 1986)

(upholding fee award for lawsuit enforcing EO 11,990, which protects wetlands);

City of Dania Beach v. F.A.A., 628 F.3d 581, 591 (D.C. Cir. 2010) (reaching

merits of claims that agency violated EO 11,990); Citizens for Smart Growth v.

Secretary of the Department of Transportation, 669 F.3d 1203, 1214 (11th Cir.

2012) (reaching merits of agency’s compliance with EO 11,988 and 11,990).



                                         - 34 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 35 of 40



      Moreover, even if presidents could circumvent executive orders by

withdrawing them, it would not save Trump here. The President issued the March

29, 2019 Permit before purporting to withdraw EO 13,337. 84 Fed. Reg. 15491-

15493 (April 15, 2019).

      Defendants argue that the timing of the withdrawal does not matter because

the President granted the 2019 permit “notwithstanding Executive Order 13337.”

2019 Permit 1. Wrong. The President did not have independent authority to

determine whether and how to permit Keystone. Congress has exclusive authority

in the foreign commerce arena, as discussed above. Since enacting its

comprehensive statutory scheme for environmental protection beginning in 1968,

Congress has sanctioned the permitting of cross-border oil pipelines through an

established process involving State Department review and consultation, as set

forth in EO 11,423 and EO 13,337. President Trump thus lacked authority to issue

the 2019 Permit outside the EO 13,337 process at all, regardless of timing.

      Defendants argue that section 6 of EO 13,337 precludes judicial review of

the President’s compliance with EO 13,337. Not so. Section 6 never mentions

“judicial review.” Compare that to section 6-609 (entitled “Judicial Review”) of

EO 12,898, which directs that EO 12,898 “shall not be construed to create any

right to judicial review . . . .” Presidents know how to draft executive orders to

preclude judicial review. Here, Trump chose not to. Animal Legal Defense Fund

v. U.S. Department of Agriculture, 789 F.3d 1206, 1217 (11th Cir. 2015) (“Where



                                        - 35 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 36 of 40



Congress knows how to say something but chooses not to, its silence is

controlling”); Ex parte Mitsuye Endo, 323 U.S. 283, 298 (1944) (executive orders

are construed like legislation).

      Defendants also introduce a number of red herring arguments. For example,

TC Energy argues that the President had no duty to provide a reasoned explanation

for deviating from the previous permit denial because that requirement is imposed

by the APA, which does not apply to the President. TC Energy Supp. 4. But

Plaintiffs do not contend that the President had a duty to comply with the APA or

any of the other statute. Rather, Plaintiffs have demonstrated – and the law

requires – that the President comply with EO 13,337, which in turn requires the

State Department to comply with the relevant statutes. Similarly, Plaintiffs do not

argue that the President himself was required to issue a national interest

determination. Trump 26. That is the State Department’s duty under EO 13,337.

And the President had no authority to circumvent the process specified in EO

13,337.

IV.   PLAINTIFFS’ ALLEGATIONS AGAINST THE AGENCY
      DEFENDANTS ARE PROPER

      Trump alleges that plaintiffs’ claims against the Department of State, Army

Corps of Engineers, Fish and Wildlife Service, and Bureau of Land Management

should all be dismissed for “fail[ure] to identify any allegedly unlawful action.”

Trump 12-14. But this argument entirely ignores EO 13,337. As discussed above,

EO 13,337 directs the Secretary of State, and other relevant agencies, to review


                                        - 36 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 37 of 40



applications for a presidential permit “for the construction, connection, operation,

or maintenance, at the borders of the United States, of facilities for the exportation

or importation of petroleum, petroleum products, coal, or other fuels to or from a

foreign country.” 69 Fed.Reg. 25299 (May 5, 2004). Because EO 13,337 was in

effect when Trump issued the 2019 Permit, each of these federal agencies had

duties to review and consult on the Keystone Project before it could be permitted.

Because those agencies failed to fulfill those duties before Trump issued the 2019

Permit, they are properly named by Plaintiffs in this lawsuit.

                                  CONCLUSION

      Trump’s attempt to evade Congress’ will, and to defy this Court’s previous

rulings, cannot stand. Even the President is not above the law. This Court has

jurisdiction over this matter and should therefore deny Trump’s and TC Energy’s

meritless motions to dismiss.

      Plaintiffs possess Article III standing because they will suffer an injury in

fact that is clearly traceable to the 2019 Permit and is redressable by this Court’s

order. Furthermore, plaintiffs raise viable challenges to the 2019 Permit under the

Commerce Clause, the Property Clause and EO 13,337. The 2019 Permit

undermines the separation of powers and threatens the “equilibrium established by

///

///




                                        - 37 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 38 of 40



our constitutional system.” Youngstown, 343 U.S. at 638. Trump’s and TC

Energy’s motions to dismiss must accordingly be denied.


Dated: August 22, 2019        PATTEN, PETERMAN, BEKKEDAHL &
                              GREEN, PLLC

                              s/ James A. Patten
                              JAMES A. PATTEN


                              LAW OFFICES OF STEPHAN C. VOLKER

                              s/ Stephan C. Volker
                              STEPHAN C. VOLKER (Pro Hac Vice)

                              Attorneys for Plaintiffs
                              INDIGENOUS ENVIRONMENTAL NETWORK
                              and NORTH COAST RIVERS ALLIANCE




                                     - 38 -
      Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 39 of 40



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Montana District Court, Civil Rule 7.1(d)(2)(B), I certify that

PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN

OPPOSITION TO FEDERAL DEFENDANTS’ MOTION TO DISMISS AND

TC ENERGY’S MOTION TO DISMISS contains 6,474 words, excluding

caption and certificate of service, as counted by WordPerfect X7, the word

processing software used to prepare this brief.

                                s/ Stephan C. Volker




                                        - 39 -
       Case 4:19-cv-00028-BMM Document 57 Filed 08/22/19 Page 40 of 40



                          CERTIFICATE OF SERVICE

      I, Stephan C. Volker, am a citizen of the United States. I am over the age of

18 years and not a party to this action. My business address is the Law Offices of

Stephan C. Volker, 1633 University Avenue, Berkeley, California 94703.

      On August 22, 2019 I served the following documents by electronic filing

with the Clerk of the Court using the CM/ECF system, which sends notification of

such filing to the email addresses registered in the above entitled action:

  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN
OPPOSITION TO FEDERAL DEFENDANTS’ MOTION TO DISMISS AND
              TC ENERGY’S MOTION TO DISMISS

      I declare under penalty of perjury that the foregoing is true and correct.

                          s/ Stephan C. Volker
                          STEPHAN C. VOLKER (Pro Hac Vice)




                                        - 40 -
